Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 2010-238748, cited in the information disclosure statement of 22 April 2019, and JP 2013-247351, JP 2012-134463 and JP 04-12502, cited in the invention disclosure statement of 4 October 2021, have been considered with respect to the provided English translations. 
	JP 2014-116332, cited in the information disclosure statement of 22 April 2019, has been considered with respect to the discussion of this reference in the specification.
	The invention disclosure statement of 4 October 2021 includes two members of the same patent family, JP 2018-165392 and U.S. 2019/0210104. The US member has been considered and the Japanese member has a line drawn through it as a cumulative reference.
Claim Interpretation
	The term “composite” is being interpreted as reading on any molded body containing a resin and a magnetic metal particles molded by any known shaping method. This includes magnetic recording tapes since the magnetic recording medium of  a resin and a magnetic metal particles is molded or formed into a tape shape. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 6 of copending Application No. 16/724,760 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Once this application is in condition for allowance and copending Application No. 16/724,760 has not yet been allowed; this provisional application will be withdrawn, as per the requirements in MPEP 804(I)(B)(1)(b)(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 4,773,931.
Example 67 teaches a magnetic recording tape comprising a resin and the magnetic metal particles of example 56, which are Fe-Si-P alloy particles, where Fe is the main component. . 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 6,391,450.
This references teaches a magnetic recording tape comprising a resin and the magnetic metal alloy particles. The metal alloy particles are Fe-Co-Al alloy particles where Fe and Co are the main components. These metal particles have CV of 0.3 or less which falls within the claimed range; an aspect ratio of 5-9; which falls within the claimed range; and average major axis diameter of 0.15-0.25 microns or 150-250 nm, which falls within the claimed range. The taught tape reads upon the claimed composite magnetic body. 
Allowable Subject Matter
Claim 2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the prior art of record of a composite magnetic body comprising a resin and metal oxide coated metal particles, where the metal particles contain Fe or Fe and Co as the main components and the particles have a CV of 0.4 or less, an aspect ratio of 1.5-10 and an average major axis diameter of 30-500 nm. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/3/22